ORDER

PER CURIAM.
Carl R. Kruse and Helen Jean Kruse appeal from a trial court judgment denying their petition for quiet title and request for declaration that a roadway be determined to be public by prescriptive easement or common law dedication, or private by implied easement.
We have reviewed the briefs of the parties, the legal file and record on appeal and no error of law exists. No precedential or jurisprudential purpose would be served by an extended opinion reciting detailed facts and restating principles of law. We affirm pursuant to Rule 84.16(b).